Title: Dabney Carr to Thomas Jefferson, 29 January 1816
From: Carr, Dabney
To: Jefferson, Thomas


          
            Dear Sir.
             Winchester. Jan’ry 29th 1816.
          
          I recd last evening your letter of the 19th inst. Accept I pray you, my best thanks, for it’s contents—they are perfectly satisfactory—If I could ascertain with certainty, that Girardin in his continuation, of Burks history, has taken that notice of my father, which you suggested to him; I should doubt, whether it ought to be repeated, in Mr Wirt’s book—in conveying to him, the information received from you; I will mention this circumstance: he can probably ascertain the fact. If the statement you give me, shall be used by Mr Wirt, your name will not appear.
          You ask me whether you left in my hands, the inscription you had proposed for my father’s tombstone? I am very certain that you did not—I have a pretty distinct recollection, of seeing you, when about to close Mazzei’s book, (from which you had read, the notice he takes of my father) put the paper, containing the inscription, (which was a small one), into the book, & shut it; & I think it very probable, that the paper is now in the book in Washington.
          
            With sincerest wishes for your health believe me most affectionately yrs &C
            D Carr
          
        